Dodge, J.
Tbe only questions argued in tbis court are mental competency and tbe legality of execution. These are pure questions of fact, and we find no clear preponderance of evidence against tbe findings tbereon made by tbe trial court. Indeed, not enough to so reasonably justify appellant in expectation of a favorable result upon tbe appeal tbat we should order his costs paid out-of tbe estate. Sucb being the case, we cannot overturn those findings, which fully support the judgment.
By the Court. — Judgment affirmed.